Citation Nr: 1227503	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral leg disability, to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971 and January 1991 to June 1991, plus additional service in the National Guard.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's January 2010 substantive appeal included a request for a hearing before the Board at the RO.  The Veteran later withdrew his hearing request in March 2010 in accordance with 38 C.F.R. § 20.704(e) (2011).  Therefore, the Board will proceed with a decision on the claim for entitlement to service connection for a bilateral leg disability, to include as secondary to a service-connected right shoulder disability, without a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral leg disability, to include as secondary to a service-connected right shoulder disability.

Under 38 C.F.R. § 19.29 (2011), a statement of the case (SOC) must contain a summary of the evidence in the case relating to the issue or issues with which the Veteran or representative, if any, has expressed disagreement; a summary of the applicable laws and regulations, with appropriate citations and a discussion of how such laws and regulations affect the determination; and the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  

In October 2008, the Veteran filed a claim for entitlement to service connection for a bilateral leg disability; the December 2008 rating decision denied service connection for a bilateral leg disability.  In his January 2009 notice of disagreement (NOD), the Veteran alleged his bilateral leg disability was secondary to his service-connect right shoulder disability.  In August 2009, the RO contacted the Veteran to determine whether his NOD included a claim for entitlement to service connection for a bilateral leg disability as secondary to his right shoulder disability; the Veteran confirmed he sought service connection on a secondary basis.  In August 2009, the RO sent the Veteran notice, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), for a bilateral leg disability as secondary to a right shoulder disability.  However, the November 2009 SOC did not contain any reference to the claim of service connection on a secondary basis.  In his January 2010 substantive appeal, filed on VA Form 9, the Veteran indicated he wanted to appeal all issues in the SOC; the representative's statement and the informal hearing presentation, however, indicated the Veteran sought entitlement to service connection for a bilateral leg disability as secondary to his right shoulder disability.  

The Board notes the November 2009 SOC contained no discussion of a bilateral leg disability as secondary to the Veteran's right shoulder disability.  The Board finds the procedural flaws in the handling of the Veteran's bilateral leg disability service connection claim have resulted in the creation of prejudice to the Veteran that forestalls proceeding with the issuance of a final decision.  Although the Veteran was provided VCAA notice of the requirements for secondary service connection, the SOC did not provide the statutory or regulatory requirements for service connection for a disability secondary to a previously service-connected disability and did not consider the Veteran's claim on a secondary basis.  Therefore, the SOC is inadequate.  See 38 C.F.R. § 19.29 (2011); Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the Board finds it necessary to remand the Veteran's claim for entitlement to service connection for a bilateral leg disability, to include as secondary to a right shoulder disability, to be considered in an adequate supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing the Veteran suffered an event, injury, or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See also 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate exam or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends he suffered a bilateral leg disability when he fell during active service in 1991.  Service treatment records reveal the Veteran suffered pain radiating from his right arm to his right leg and intermittent bilateral leg numbness and pain after falling in 1991.  A February 2009 VA internal medicine outpatient note and a March 2009 co-neurology consult note reveal the Veteran has weakness in his legs and difficulty walking.  In a November 2009 VA peripheral nerve examination, the examiner opined there was no evidence to support a nerve injury causing pain and weakness in the Veteran's legs related to his 1991 fall, but more likely, the Veteran was experiencing persistent musculoskeletal pain.  The examiner noted a musculoskeletal examination and x-ray review was needed to determine whether the Veteran's neck, back, and joint pain was related to the 1991 fall.  

The Board notes that, to date, the Veteran has not been afforded a musculoskeletal examination regarding the etiology of a bilateral leg disability.  As such, the Board finds it necessary to afford the Veteran a VA musculoskeletal examination to determine the etiology of any bilateral leg disability found to be present.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Since the claims file is being returned, it should be updated to include any VA treatment records compiled since November 2009.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran dated since November 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, onset, and etiology of any bilateral leg disability found to be present.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed bilateral leg disability is etiologically related to any incident of the Veteran's active service, to include the 1991 fall, and whether any diagnosed bilateral leg disability is caused or aggravated (chronically worsened) by the Veteran's service-connected right shoulder disability.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative, if any, a supplemental statement of the case, to include consideration of service connection for a bilateral leg disability, as secondary to a right shoulder disability, and the provisions of 38 C.F.R. § 3.310 (2011), and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


